Title: To James Madison from Jacob Wagner, 7 September 1803
From: Wagner, Jacob
To: Madison, James


Sir
Depart. State Washington, 7 Septr. 1803.
Among the papers transmitted, by this post you will notice a copy of an award against the United States made by the Commors. under the 7 art: of the British treaty. The appropriation made for the payment of such demands having expired with the year 1800, there is at present no fund applicable to its discharge, and so I told Mr. Wood, the holder; at the same time suggesting that Congress would doubtless make provision for it early after their meeting next month. He seemed very desirous that when it should be made, it should extend to the whole demand so as to authorize its immediate payment without his waiting the regular terms fixed for the instalments: as the sum does not amount to much more than 12,000 dollars, it then appeared to me probable that it might easily be arranged to his wishes; but upon further reflection it occurs that as there are before the same Board 31 additional British cases, for as many of which, as may be allowed, Congress must appropriate, they will probably make no distinction in favor of this, claiming as it does but a single ground of preference, viz. the delay of payment of the first instalment beyond the time fixed in the award.
I have not made the communication to Mr. Dallas which Mr. Pichon in one of his letters requests, as it has relation to a letter which did not go thro’ this office and the subject has asperities in it. Yesterday Mr. Pichon transmitted to me a packet for Mr. Laussat, containing, as he states, “preliminary instructions to him for the execution of the cession of Louisiana.” Genl. Dearborn (who is now again temporarily absent) had mentioned to me that they were to be expected and concluded that if sent by post as far as Natchez and thence forwarded to Fort Adams, he would order the commanding officer to continue them to New Orleans under the care of an officer. The letters referred to in Mr. Pichon’s of the 31st. Augt. were one from Mr. Marbois to you, which is enclosed; another, being a duplicate from Mr. Marbois to Mr. Gallatin, with a copy of the contract between the houses of Hope and Baring and the French government for the purchase of the stock, which I delivered to the Treasury department reserving the enclosed summary extracted from it, for your information; and two letters to Mr. Laussat from Mr. Marbois under an unsealed cover, which enabled me to read them. Beside general remarks respecting the cession and a reference to further more particular communications, he is directed to remit of the six millions placed at his disposal on his departure from France, 5½ millions to St. Domingo, in the manner he may judge the safest. They more than hint that he is to be the French Commercial Agent for Louisiana after the delivery of possession.
I transmit Mr. Monroe’s letter of the 15 April for the sake of the amendment he has made in the second page. The list referred to in the Commors. letter was received with it, but as it is very voluminous I thought it best not to forward it. The gazettes mention the first installment to have been paid. I think it would be well to publish the list as the Commissioners suggest: perhaps the best mode would be to send a printed copy to each of the custom-houses, notifying the concerned in the gazettes, that by calling there, they may ascertain the amount of their recoveries. It consists of 20 demy folios. I would also beg leave to suggest, that Mr. Erving should be instructed to make out a minute list of all the recoveries for seamen’s adventures, that they may be deposited in the bank of the U. S. to the order of the respective persons: the exchange may probably be made of the place of deposit by means of the Secretary of the Treasury, to the public advantage; and it would be infinitely preferable to the poor people to receive their dues here rather than in Europe.
Mr. Lear has received $4000 and in his last letter, which you have, mentions his intention of accepting the offer of an additional sum. As the previous correspondence about it was inofficial, I do not recollect the amount. These circumstances will enable you to judge of the propriety of advancing five hundred dollars more to his agent Mr. Long, whose letter you will find enclosed, as also a draft of one to the Secretary of the Treasury requesting that it may be paid.
Having issued all the blank passports you left me, I must beg the favor of your signing some additional ones, which are put up with the newspapers. With the greatest respect, I have the honor to remain Dr Sir, Your obed. servt.
Jacob Wagner
 

   
   RC (DLC). Docketed by JM.




   
   Document not found.



   
   Pichon to JM, 31 Aug. 1803 (second letter).



   
   Pichon to Wagner, 6 Sept. 1803, was a request to forward the enclosed “preliminary instructions” to Laussat at New Orleans “by the channel of” Claiborne (DNA: RG 59, NFL, France, vol. 1; 1 p.).



   
   Wagner referred to Pichon’s letter to JM of 30 Aug. 1803. Barbé-Marbois’s letter to JM was dated 21 Prairial an XI (10 June 1803).



   
   For Barbé-Marbois’s letter to Gallatin, 18 Prairial an XI (7 June 1803), see Pichon to JM, 30 Aug. 1803, and n. 4.



   
   Document not found.



   
   Barbé-Marbois’s letters to Laussat, both dated 16 Prairial an XI (5 June 1803), informed the latter of the cession of Louisiana and requested that he keep the minister informed of the events surrounding the transfer. Barbé-Marbois also instructed Laussat on the disposition of his treasury; should war with Great Britain continue, he was to remit the money or goods to Saint-Domingue (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., p. 55).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:520–22.



   
   See Gore and Pinkney to JM, 15 July 1803.



   
   Lear to JM, 3 Aug. 1803.



   
   Letters not found, but see Wagner to George Long, 16 Aug. 1803 (DNA: RG 59, DL, vol. 14).


